     Case 2:12-cv-02334-TLN-DB Document 112 Filed 09/03/20 Page 1 of 6


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     ALEXANDER STEVKO
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2380 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov

 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                         No. 2:12-CV-02334-TLN-DB
14                      Plaintiff,                     JOINT REQUEST TO EXTEND FACT
                                                       DISCOVERY AND OTHER PRETRIAL
15          v.                                         DEADLINES DUE TO COVID-19 GLOBAL
                                                       PANDEMIC
16   L. Richard Shearer; Diane Shearer; Stanley
     Swenson as Trustee of the Hotlum Trust,
17
     Berryvale Trust, and Regency Trust; et al.;       )
18
                        Defendants.
19

20
            Plaintiff the United States of America and Defendants L. Richard Shearer, Diane Shearer,
21
     and Stanley Swenson, as Trustee of the Hotlum, Berryvale, and Regency Trusts (“Trust
22
     Defendants”) (collectively, “Parties”), by and through their undersigned counsel, hereby
23
     respectfully request that the Court (1) extend the deadline for fact discovery, from September
24
     15th, 2020, to March 15th, 2021, (2) extend all other pretrial deadlines and dates set forth in the
25
     Court’s April 23rd, 2020 Order, for 180 days, and (3) order the Parties to file a Joint Status
26
     Report on or before March 15th, 2021 to advise the Court of the status of this case.
27
     //
28


     Joint Request to Extend Case Deadlines        1
     Case 2:12-cv-02334-TLN-DB Document 112 Filed 09/03/20 Page 2 of 6


 1          In support of this Joint Request, the Parties aver the following:

 2          1.         On March 11, 2020, the World Health Organization classified the outbreak of a

 3   novel coronavirus (“COVID-19”), which causes severe acute respiratory illness, as a global

 4   pandemic, having spread across approximately 120 countries. On March 13, 2020, President

 5   Donald J. Trump declared a national emergency in response to the spread of COVID-19 in the

 6   United States. Thereafter, the Centers for Disease Control and Prevention (“CDC”) issued

 7   guidelines directing at-risk individuals including those 60 and older, to stay home and away from

 8   other people, and encouraging everyone to work from home whenever possible, to avoid

 9   discretionary travel, and to avoid social gatherings in groups of more than ten people.

10          2.         On March 15, 2020, the United States Office of Personnel Management (OPM)

11   encouraged federal employees of federal agencies who are telework capable to telework until

12   further notice.

13          3.         On March 16, 2020, counsel for the United States was directed by his agency to

14   avoid any unnecessary travel for cases.

15          4.         A number of local proclamations and declarations have also been issued.

16   Specifically, the Mayor of the District of Columbia, the Governor of California, and the State of

17   Ohio have issued shelter-in-place orders, some of which extend for many weeks into the future

18   and may be extended.

19          5.         The Court has reopened fact discovery in this matter from January 15, 2020

20   through September 15, 2020 for the limited purpose of taking certain depositions. ECF No. 107
21   & 110. However, counsel for the Parties have not been able to take these depositions and believe

22   that these depositions cannot be effectively taken at this time in a manner consistent with the

23   COVID-19 public health guidelines discussed above for several reasons. First, these depositions

24   require extensive travel. Counsel for the Parties, the Parties, and the witnesses are located in at

25   least five different jurisdictions (California, Texas, Ohio, Florida and Washington, D.C.).

26   Second, Mr. Gilmartin (counsel for the Shearers) and Mr. Izen (counsel for the Trust Defendants),
27   as well as the majority of the deponents are of an age and/or possess health concerns that the

28


     Joint Request to Extend Case Deadlines        2
     Case 2:12-cv-02334-TLN-DB Document 112 Filed 09/03/20 Page 3 of 6


 1   CDC indicates makes them particularly vulnerable to COVID-19.1 Third, the CDC has indicated

 2   that COVID-19 can be transmitted between people who are within six feet of each other and thus

 3   has recommended that people keep a distance of at least six feet from each other. Adhering to

 4   this specific recommendation would most likely prove to be problematic if these depositions were

 5   held now as these depositions will most likely take place in small, closed-door conference

 6   rooms.2 Counsel for the United States is taking training on video depositions and preparing for

 7   some in other cases. Based on this experience, it is possible to try these in this case, but it would

 8   take some additional time to try to coordinate.

 9          6.      Since the inception of this case in 2012, the initial attorney for the United States,

10   Guy Patrick Jennings retired and was replaced in the case by Christian Mejia on November 13th,

11   2019 ECF Doc. #101. On August 18th, 2020, present counsel for the United States, Alexander

12   Stevko, was substituted for Mr. Mejia. ECF Doc. #111. This has been a long and complex case,

13   and all parties recognize that Mr. Stevko needs extra time to familiarize himself with the

14   evidence, witnesses, pleadings and the history of the case so that he can prepare himself for any

15   depositions and the court hearing on the remaining issues in it.

16          7.      An extension of only ninety (90), December 15th, 2020 or thereabout, would be in

17   between the Thanksgiving and Christmas Holidays, and to set up the logistics of deposing

18   witnesses in Northern California, Washington, D.C., Texas and possibly Florida at this time of the

19   year would be daunting. The parties suggest the cut-off date of March 15th, 2021, which is a

20   Monday, would get them beyond the Holidays, and perhaps, the COVID-19 crisis, and allow Mr.
21   Stevko to get up to speed on things.

22          8.      The Defendants have indicated to the Government that they wish to engage in

23   substantive settlement negotiations, which would conclude this matter without further litigation.

24   The extra six (6) months will allow their financial advisors to review the exhibits attached to the

25   1
       Mr. Izen (counsel for the Trust Defendants) has previously represented to the Court that he
26   suffers from several ailments, including Lyme disease.
     2
       The Parties are beginning to explore the logistics involved for depositions by video-
27   conferencing technology, but it appears the handling of the numerous documents involved with
     the depositions along with coordinating technology for the video-conferencing with multiple
28   individuals in multiple locations would create extensive technical and logistical difficulties.

     Joint Request to Extend Case Deadlines        3
     Case 2:12-cv-02334-TLN-DB Document 112 Filed 09/03/20 Page 4 of 6


 1   USA’s Motion for Summary Judgment filed on August 18th, 2014 ECF Doc. #37 – 42, and give

 2   the Defendants a thorough understanding of their position in terms of the IRS assessments against

 3   them.

 4           9.     In addition, Mr. Izen, counsel for the Trust Defendants, has represented to the

 5   other counsel in this matter that he and his legal assistant fell ill after March 16, 2020 with

 6   COVID-like symptoms after being exposed to a Harris County Sheriff serving as a bailiff during

 7   a trial. The bailiff was also working a night shift in the Harris County jail at the same time.

 8   Attorney Izen and his legal assistant continued to suffer COVID-like symptoms until April 25,

 9   2020. Although they were able to undergo nasal swab testing on April 27, 2020 the results of

10   which were negative, attorney Izen and his legal assistant have not been able to undergo antibody

11   testing as it is not yet freely available to the public in Harris County, Texas. Mr. Izen represents

12   that he is still experiencing COVID-19 symptoms and remains confined at home as he has been

13   told that he may be able to infect other members of the public with the virus even 30 to 60 days

14   after cessation of symptoms.

15           10.    Accordingly, in light of the COVID-19 pandemic and the associated restrictions,

16   that Alexander Stevko has just entered the case as the USA’s legal representative, the difficulties

17   of setting up the necessary depositions on both sides of the country, and the desire expressed by

18   the Defendants to possibly settle the case, the Parties believe that a continuance of the limited fact

19   discovery period from September 15th, 2020, to March 15th, 2021, is necessary at this time to

20   protect public health and the health of the Parties and their counsel. Indeed, at this time, the
21   parties believe that the necessary in-person work that is anticipated for these depositions cannot

22   be undertaken before the March 15th, 2021 deadline. The Parties will continue to diligently

23   proceed on what matters may be addressed while working remotely and practicing social

24   distancing, such as continued settlement negotiations and trial preparation.

25           11.    The reasons set forth above constitute good cause to extend limited fact discovery

26   in this case as the described events were unforeseeable and unavoidable and were not caused by
27   any party’s delay.

28           WHEREFORE, for good cause based on the exigent circumstances resulting from the


     Joint Request to Extend Case Deadlines        4
     Case 2:12-cv-02334-TLN-DB Document 112 Filed 09/03/20 Page 5 of 6


 1   COVID-19 pandemic, and not for the purposes of delay, the Parties respectfully request that the

 2   Court (1) extend the deadline for fact discovery, from September 15th, 2020, to March 15th,

 3   2021; (2) extend all other pretrial deadlines and dates set forth in the Court’s April 23rd, 2020

 4   Order (ECF No. 110), for 180 days; and (3) order the Parties to file a Joint Status Report on or

 5   before March 15th, 2021 to advise the Court of the status of this case.

 6
            Date: September 1st, 2020              RICHARD E. ZUCKERMAN
 7                                                 Principal Deputy Assistant Attorney General
 8                                                 /s/ Alexander Stevko
                                                   ALEXANDER STEVKO
 9                                                 Trial Attorney, Tax Division
                                                   U.S. Department of Justice
10
                                                   Attorneys for the United States
11

12
            Date: September 1st, 2020              /s/ Matthew Gilmartin
13                                                 MATTHEW GILMARTIN, Ohio Bar #024683
                                                   Matthew Gilmartin, Attorney at Law, LLC
14                                                 P.O. Box 939
                                                   Olmsted Township, OH 44138
15                                                 Attorney for L. Richard Shearer and Diane Shearer
16          Date: September 1st, 2020               /s/ Alfred Joe Izen, Jr
                                                   ALFRED JOE IZEN, Jr
17                                                 Attorney at Law
                                                   5222 Spruce Street
18                                                 Bellaire, TX 77401
                                                   Attorney for Stanley Swenson as Trustee of the
19
                                                   Hotlum, Berryvale, and Regency Trusts
20
21

22

23

24                                    CERTIFICATE OF SERVICE
25           IT IS HEREBY CERTIFIED that on this 1st day of September 2020, I caused a copy of
     the foregoing Joint Request to Extend Fact Discovery and other Pretrial Deadlines due to
26   COVID-19 Global Pandemic, to the following:
27          By ECF notification to:
28


     Joint Request to Extend Case Deadlines       5
     Case 2:12-cv-02334-TLN-DB Document 112 Filed 09/03/20 Page 6 of 6


 1         MATTHEW GILMARTIN,                            Attorney for L. Richard Shearer and Diane
           Ohio Bar #024683                              Shearer
 2         Matthew Gilmartin, Attorney at Law, LLC
           P.O. Box 939
 3         North Olmsted, OH 44070
           matt7g@att.net
 4

 5         SHAUN CUNNINGHAM (Local Counsel)              Attorney for L. Richard Shearer and Diane
           Law Office of Shaun Cunningham                Shearer
 6         41 Vantis Drive
           Aliso Viejo, CA 92656
 7         mrshauncunningham@gmail.com
           JOE ALFRED IZEN, Jr                           Attorney for Stanley Swenson as Trustee
 8         5222 Spruce Street                            of the Hotlum Trust, the Berryvale Trust
           Bellaire, TX 7740                             and the Regency Trust
 9         jizen@comcast.net
           JIHAD M. SMAILI (Local Counsel)               Attorneys for Stanley Swenson as Trustee
10         SMAILI & ASSOCIATES                           for Hotlum, Berryvale, and Regency Trusts
           615 Civic Center Drive West, Suite 300
11         Santa Ana, CA 92701
           jihad@smaililaw.com
12

13                                                   /s/ Alexander Stevko
                                                     ALEXANDER STEVKO
14                                                   Trial Attorney, Tax Division
                                                     U.S. Department of Justice
15

16

17

18

19

20
21

22

23

24

25

26
27

28


     Joint Request to Extend Case Deadlines     6
